NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



BRYCE NICKELSON,                             )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D17-3222
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed November 21, 2018.

Appeal from the Circuit Court for Pinellas
County; Paul A. Levine, Acting Circuit
Judge.

Howard L. Dimmig, II, Public Defender, and
Carol J.Y. Wilson, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Cerese Crawford Taylor,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.


VILLANTI, KHOUZAM, and ROTHSTEIN-YOUAKIM, JJ., Concur.